[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                     FILED
                                                           U.S. COURT OF APPEALS
                                 No. 05-11127                ELEVENTH CIRCUIT
                             Non-Argument Calendar                June 29, 2005
                           ________________________           THOMAS K. KAHN


                         D. C. Docket No. 03-00191-CV-2

RICK DRUMMOND,

                                                         Plaintiff-Appellant,

                                        versus

CITY OF BRUNSWICK, GEORGIA,
BRADFORD S. BROWN, In his official
capacity as Mayor of the City of Brunswick,
Georgia, and in his individual capacity, et al.,

                                                         Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         __________________________
                                 (June 29, 2005)


Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:
      Rick Drummond (Plaintiff) filed this 42 U.S.C. § 1983 action against the City

of Brunswick, Georgia, Bradford S. Brown, and Roosevelt Harris, Jr. (Defendants).

      The district court dismissed the Plaintiff's substantive due process claim against

all Defendants, and the procedural due process claims against the City, pursuant to

the Defendants’ Fed. R. Civ. P. 12(b)(6) motion. (R.1-25.) Thereafter, the court

dismissed the Plaintiff's procedural due process claims and state law claim for

intentional infliction of emotional distress against Brown and Harris on these

Defendants' Rule 56 motion for summary judgment, thereby disposing of all

remaining claims. (R.2-68.) The Plaintiff appeals.

      The Plaintiff contends that the district court erred: (1) in dismissing the

substantive due process claims; (2) in granting summary judgment on the procedural

due process claims; and (3) in granting summary judgment on the state law claim.

      We discern no reversible error. All claims were properly dismissed for the

reasons stated in the district court's orders referenced in this opinion.

      AFFIRMED.




                                           2